DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
Claims 1, 2, 4, 8, 14, 15, 21, 22, 24-39 are pending in the application.
All previous rejection not reiterated in this office action are withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36 and 37 recites the limitation "the method for identifying a ribosomal protein according to claim 8" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 8 is drawn to a method for identifying a compound that ameliorates or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14, 38 and 39 are is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Mueller et al (IDS).
Claim 14 is drawn to a kit that comprises a) a recombinant eukaryotic cell comprising a ribosomal protein deletion or other mutation that causes said defective or undesired translation of a PTC-bearing target gene; b) a receptor plasmid for the in frame insertion of a PTC bearing target gene and a control plasmid harboring a second reporter group; and c) instructions for practicing a method of identifying a compound that ameliorates or reverts a defective translation of the PTC bearing target gene. Given broadest reasonable interpretation, any plasmid with restriction site is considered to meet the limitation of a receptor plasmid as claimed because such PTC bearing target gene can be inserted into such plasmid.  Since the specification does not 
Mueller et al. disclose a yeast cell that comprises mutant ribosomal proteins, for example H1613 (see Table 1).  Mueller et al. disclose plasmid YCp50, which may be used as a receptor plasmid for target gene insertion (page 32870, 2nd col., last paragraph, line 1).  Mueller et al. disclose a plasmid p164, harboring GCN4-LacZ (page 32870, 2nd col., last paragraph, 9-12), which meets the limitation of a control plasmid as claimed.  Since claim 14 is drawn to a product, and the instruction does not recite any steps to be performed, nor does the instructions impart any structural difference of the claimed products from the prior art disclosed products. Therefore, the disclosure from Mueller anticipates claim 14.
Regarding claim 38, the claim is drawn to a kit as claimed in claim 14, wherein the target gene to be inserted is Keratin 5… and COL17A1.  The claimed kit of claim 38 thus comprises a receptor plasmid that said genes may be inserted.  The plasmid disclosed by Mueller et al., for example YCp50 meets this limitation because the genes may be inserted into said plasmid.
Regarding claim 39, Mueller et al. disclose rPS31 mutant yeast strain, for example MT27B (see table 1).  Therefore, the disclosure from Mueller meets this limitation.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 8, 14, 15, 21, 22, 24, 25-31, 33, 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection has been rewritten to address the amendment.
The written description requirement is set forth by 35 U.S.C. 112, first paragraph which states that the: “specification shall contain a written description of the invention. . .[emphasis added].”  The written description requirement has been well established and characterized in the case law.  A specification must convey to one of skill in the art that “as of the filing date sought, [the inventor] was in possession of the invention.” See Vas Cath v. Mahurkar 935 F.2d 1555, 1560 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  Applicant may show that he is in “possession” of the invention claimed by describing the invention with all of its claimed limitations “by such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention.”  See Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
In analyzing whether the written description requirement is met, it is first determined whether a representative number of species have been described by their complete structure.  Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics.  The claimed invention is drawn to a screen system that comprises a eukaryotic cell that expresses a recombinant ribosome that has at least one deleted or mutated ribosomal protein, a first reporter construct comprising a target gene coupled to a first reporter group to be co-expressed with said target gene, and a second reporter construct comprising a second reporter group as an internal standard.  The claimed screen system encompasses a broad genus of eukaryotic cell that comprises potentially a large number of combination of recombinant ribosomal proteins with large number of potential mutations (deletional mutation or non-deletional mutation) or combination thereof that causes a defective or undesired translational read-through of a PTC bearing target gene.  However, the specification only describes wild type and 4 ribosomal protein (RP) deletion strains RPL10/ΔRPL10, RPL4A/ΔRPL4A, RPL25/ΔRPL25 and RPL19A/ΔRPL19A, transformed with a first reporter construct comprising a CYH2-FF, CYH2-PTC-FF, LAMB3-FF or LAMB3-PTC-FF, and a second RF as internal control in yeast cells.  The specification does not describe any other type of mutation(s) or combinations thereof in other RP or a combination of mutations in a number of RPs in eukaryotic cells (other than yeast) which causes defective or undesired translational read-through of a target gene bearing a PTC.  The specification thus fails to describe a representative number of claimed species from the large genus of mutation(s) in one or more RP(s) that cause read-through of a target gene bearing PTC.  
The knowledge in the prior art does not make up the deficiency because the prior art does not provide sufficient information on mutation(s) within one or more RP in a wide variety of eukaryotic cells that causes translational read-through in respective target genes.  In fact, Gopanenko et al (International Journal of Molecular Sciences, 2021, Vol.2, 4531, pages 1-16) teach mammalian cells contain subpopulations of active ribosomes, heterogeneous in protein composition, are specialized ribosomes, which preferentially translate different subset of mRNAs (page 1, 1st paragraph, last 4 lines).  Gopanenko et al. reported identification of 150 genes that has altered translation efficiency when eL38 RP is knocked out in HEK293 cells, and finding from identification of genes with altered translational efficiencies and from analysis of the pathways may shed light on the possible causes of some abnormalities in mammals deficient in eL38 RP (page 16, last paragraph). The teaching from prior art suggests that whether deletion of different RP(s) or mutations within different RPs would cause read-through PTC in target gene is unpredictable.  The specification fails to disclose mutations (other than the yeast RP deletion strains) or combination thereof in one or more eukaryotic RPs that causes translational read-through PTC in specific target gene(s).  A skilled artisan thus cannot readily envision the exact structure of the claimed genus of eukaryotic cell that comprises a recombinant ribosome with one or more mutations or a number of recombinant ribosomes with mutations that causes undesired translation of read-through in PTC-bearing target gene(s).  Since the specification does not describe a representative number of species of the claimed genus and other identifying characteristics, the written description requirement is not met for claims 1, 14, 21 and 22.  
Claim 2 recites said ribosomal protein is involved in mRNA transport, a long range interaction that changes the structure of the initiating/translating ribosome, or an extra-ribosomal function.  Claim 35 recites the mutation(s) is in a ribosomal protein in a ribosomal location as recited.  However, the specification does not describe ribosomal proteins from any eukaryotic cells at the recited location or having the recited function, which has mutation(s) that causes read-through of a PTC-bearing target gene.  
Claim 4 recites that the PTC-bearing target gene encodes a protein that causes epidermolysis bullosa (EB).  
Fine (Fine Orphanet Journal of Rare Diseases 2010, Vol.5, no.12, pages 1-17) teaches inherited EB encompasses over 30 phenotypically or genotypically distinct entities which share a common feature mechanically fragility of epithelial line or surfaced tissues, which results from mutations in any of several structural proteins normally present within the keratinocyte or skin basement membrane zone (page 11, 1st col., last paragraph).  Table 5 lists major EB subtypes and their targeted proteins (page 5). The present specification only describes an example of LAMB3-PTC with read-through PTC that is affected by deletion of RPL10, RPL19, RPL25 and RPL4 in yeast cells.  The specification does not teach what other mutation(s) in RPs would cause PTC read-through in a protein that cause EB.  The specification thus fails to describe a representative number of species by their complete structure or other identifying characteristics.  Therefore, the written description requirement is not met.  
Regarding claim 8, since the eukaryotic cell for screening a compound is not sufficiently described by the specification, the method of using said eukaryotic cell is not sufficiently described either.  
Claim 15 recites contacting a cell in vitro or ex vivo with a compound identified by the method according to claim 8.  The specification does not describe any compound that has been identified by the method of claim 8 for ameliorating or reverting a defective translation of a target gene in any type of cell.  The existence of a method for identifying such compound does not does not equate to the description of such compound.  As such, the compound for reverting and ameliorating a defect in translation was not adequately described in the specification.  Since the compound is not sufficiently described, the method of using compound is not sufficiently described either.  
Regarding claim 24, the specification does not describe what ribosomal mutation(s) does not directly influence ribosome binding to a tRNA or RNA structure.  
Regarding claim 25, the specification does not describe what are the ribosomal protein that is responsible for the undesired translation of a PTC-bearing target gene involved in the wide variety of diseases as recited in these claims. Nor does the specification describe what mutation(s) in which RP(s) would cause PTC-bearing read through in said target genes. 
Regarding claims 26, 27, 36 and 38, the specification fails to describe what mutation(s) in which one or more RP(s) causes translational read-through of a target gene bearing a PTC as recited (other than deletion of RPL10, RPL19, RPL25 and RPL4 in yeast cells).  Therefore, a screening system comprising a eukaryotic cell comprising mutation(s) in different RP(s) that causes PTC in the recited target genes is not adequately described.
Regarding claims 28-31, 37 and 39, the specification fails to describe what mutation(s) in the recited RP(s) causes translational read-through of a target gene bearing a PTC (other than deletion of RPL10, RPL19, RPL25 and RPL4 in yeast cells that expresses LAMB3, CYH2).  Therefore, a screening system comprising a eukaryotic cell comprising mutation(s) in different RP(s) that causes PTC in a target genes is not adequately described.
Regarding claim 33, mutation(s) in RPL35 is not described in the specification that causes PTC read-through in LAMB3 target gene. It is noted that the specification teaches deletion of RPL25 causes LAMB3 target gene read through as shown in Figure 3.  
Therefore, the claimed genus of screening system has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As such, the methods of using said screen system also lacks sufficient description.

Response to Arguments
In response to the rejection, Applicant asserts that the amended claims satisfies the written description requirement. Applicant asserts that the specification also describes other identifying characteristics beyond the example, ribosomal deletions or other mutations that causes the defective or undesired translation of a PTC bearing target gene.  Applicant points to page 6, 2nd paragraph through page 7, 4th paragraph, and alleges it teaches “dual reporter system, in order to identify candidates within the set of ribosomal protein modifications that modulates the translation of distinct PTC-containing and NMD-triggering mRNAs.” Applicant asserts that page 7, 4th paragraph teaches “ribosomal proteins employed in the methods and system of the present invention can be full-length modified proteins, or fragments thereof with N/C-terminal and/or internal deletions...” At page 8, 1st paragraph, the specification teaches “multiple mutations within one ribosomal protein or several mutated ribosomal proteins, or ribosomal protein deletions are employed in combination in the methods and systems of the present invention.” Applicant also cites Tong et al. 2004 for disclosing “promising combinations of mutant ribosomal proteins can be identified through analysis of global genetic interaction networks, as for example in yeast genetic interaction maps.”
The above argument has been fully considered but deemed unpersuasive.  The description on page 6-7 cited by Applicant is a description of the examples shown in Figure 2. The cited paragraph on page 8, the description simply states that multiple mutations within one or several ribosomal proteins may be employed within the screening system, but does not describe what type of mutation(s) or in which RP would cause PTC read-through in which PTC bearing target gene.  The teaching from Tong may disclose “promising combinations of mutant ribosomal proteins can be identified through analysis of global genetic interaction networks,” however, the method to identify mutant ribosomal proteins by itself is not a description of mutations in ribosomal protein, especially those causes PTC read-through in a particular target gene, which is required by claim 1.  
Applicant asserts that one of skilled in the art would appreciate based upon the teaching from the specification, that suitable screening systems that may be used to identify compounds that revert or ameliorate a defective or undesired translation of a PTC-bearing target gene will employ ribosomal protein deletions or other mutations that cause a change in the translation level of a specific PTC-bearing gene without causing a global change in the translation levels of general cellular genes.  Applicant asserts that there is no evidence that why the invention is not sufficiently described.
This argument is not persuasive because the detailed reason for lack of sufficient description is discussed above.  
Applicant argues that prior art Klauck discloses two missense mutations in human rPL10 in autistic siblings and being analyzed in eukaryotic model system.  Applicant asserts that L206M and H213Q in rPL10 result in defect in translation.  
This prior art is insufficient to support the claimed screening system because there is no evidence that L206M and H213Q in human rPL10 causes PTC read-through in a target gene as claimed.  Applicant is invited to point to specification teaching from the reference that supports this limitation.  
Applicant argues that the Federal court has clarified a specification would render a claimed invention obvious would also sufficiently describe the invention for purposes of the written description requirement and knowledge of skill is high such that skilled artisan can readily envisage the subject matter claimed.  
This argument is not persuasive because a high skilled in the art cannot readily envisage the claimed broad genus of eukaryotic cell that is used in the screening system (see detailed reason discussed above).
Applicant argues that written description is complete when a specification disclosure is sufficiently detailed and provides relevant identifying characteristics that evidence that applicant was in possession of the claimed invention, wherein the evidence may be sequence, binding affinity, partial structure, functional characteristics when coupled with a known or disclosed correlation between function and structure.
This argument is not persuasive because the specification does not provide any functional characteristics coupled with a known or disclose correlation between function and structure.  In the present case, the specification fails to disclose a correlation between what mutation(s) in which RP(s) would cause PTC read-through in a target gene for the broad genus of eukaryotic cell.  

Allowable Subject Matter
Claims 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note: claim 33 would have been allowable if it recites RPL25 instead of RPL35.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636